Citation Nr: 1541843	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-12 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a left lateral thigh condition.

2. Entitlement to service connection for tension headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1978 to July 1980 with subsequent service in the Army Reserves, including a period of active duty for training (ACDUTRA) from May 31, 1986, to June 14, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDINGS OF FACT

1. The Veteran's left lateral thigh condition was not caused or aggravated by any incident of active duty service or active duty for training (ACDUTRA).

2. Veteran's tension headaches were not caused or aggravated by any incident of active duty service or ACDUTRA.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left lateral thigh condition have not been met. 38 U.S.C.A. §§ 101, 106, 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2015).

2. The criteria for service connection for tension headaches have not been met. 38 U.S.C.A. §§ 101, 106, 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

April 2011 and March 2012 letters notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The March 2012 VA examiners reviewed the Veteran's claims file, performed in-person examinations, and provided clear rationale in support of their opinions. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The March 2012 VA examinations are adequate to decide the Veteran's claims.



VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

Veteran status must be established as a condition of eligibility for service connection benefits with respect to any period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) associated with enlistment in the Army Reserves. Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013); see also 38 U.S.C.A. §§ 1110, 1131 (West 2014). A "veteran" is "a person who served in the active military, naval, or air service." 38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015). The term "active military, naval, or air service" refers to: (1) active duty; (2) any period of active duty for trading (ACDUTRA) during which the claimant was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the claimant was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2015). The fact that a claimant has established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for the period of ACDUTRA/INACDUTRA on which the claim is based. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

To establish veteran status with respect to service in the Reserves the record must establish that the claimant was disabled during a period of ACDUTRA due to a disease or injury incurred or aggravated in the line of duty or that he was disabled from an injury incurred or aggravated during a period of INACDUTRA. See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).




"Service connection" refers to a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 (West 2014) and 38 U.S.C.A. § 1153 (West 2014) and the presumptions of service connection accorded certain diseases under the Statute and pertinent regulations do not apply. See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status).

Service Connection for Left Lateral Thigh Condition

The Veteran states that his current left thigh condition results from a motor vehicle accident that occurred during a period of ACDUTRA in the Army Reserves. The evidence of record does not indicate that this condition was incurred in service. The claim is denied.



The Veteran's STRs from his active duty do not indicate complaints of a left thigh condition. STRs. His period of ACDUTRA shows a June 1986 motor vehicle accident with hospital discharge diagnoses of contusions to the left lumbosacral region and left anterior thigh. STRs; June 1986 PMRs. Records from several days following the accident show complaints of neck and lumbar pain, but no complaints of left thigh pain. STRs.

In March 2012, the Veteran told a VA examiner that he started having left lateral thigh pain about a year prior, when he twisted his ankle while getting off a bus. March 2012 VA Muscle Injuries Examination. He implied that the pain had returned from his June 1986 motor vehicle accident. See id. The Veteran reported that he worked in factory/assembly for ten to fifteen years, and the last time he worked was two years prior. He reported he was in pain all the time due to a pinched nerve and used a cane. The examiner noted no evidence of contusion, ecchymosis, abrasion, scars, or muscle atrophy, and opined it was "not likely" his left lateral thigh pain was related to the anterior thigh contusion following his June 1986 motor vehicle accident. The examiner noted there was no evidence of limitation or continued complaint related to his anterior thigh in his STRs or post-service medical records. Id.

The March 2012 VA examination report constitutes highly probative evidence that weighs against service connection for a left lateral thigh condition. The examination was conducted by a VA medical professional who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly and clearly opined that his current left lateral thigh condition does not relate to service.

The Board has considered the Veteran's contention that his left lateral thigh condition is related to his June 1986 motor vehicle accident. April 2011 Claim. The Veteran, as a lay person, is competent to describe physical symptoms, such as numbness and tingling, and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service. Whether the Veteran has a left lateral thigh condition that relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. The Veteran's statement that his left lateral thigh condition relates to service is not based on medical training and/or experience; consequently, it does not constitute competent evidence and is outweighed by the VA examiner's opinion, which was rendered by a medical professional. See Layno v. Brown, 6 Vet. App. 465, 470-711 (1994).

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for a left lateral thigh condition is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Tension Headaches

The Veteran also contends he has tension headaches due to the motor vehicle accident that occurred during his active duty for training. As the evidence of record does not indicate this condition was incurred in service, the claim is denied.

The Veteran's STRs from February 1979, so during his active duty, indicate complaints of headaches in the morning due to inability to sleep the two prior nights because of "worrying about home." STRs. In June 1979, he complained of headaches for the previous two months, which were regarded as tension headaches. Id. There is no evidence of an ongoing headache problem during his active duty service, nor has the Veteran contended his tension headaches were incurred during his active duty service. See March 1980 Report of Medical Examination and History (failing to note any headache disability); April 2011 Claim (attributing headaches to June 1986 accident).

The Veteran contends the headaches are due to his June 1986 motor vehicle accident during a period of ACDUTRA. Hospital records indicate he may have had loss of consciousness after the accident, but he was fully oriented with no alteration in neurologic status upon arrival at the hospital, and he did not complain of headaches or head problems at the time. PMRs.

In March 2012, the Veteran told a VA examiner that his headaches started a few months prior. He denied previous headache trouble with the exception of several months following his June 1986 motor vehicle accident. The examiner noted that the Veteran "was very clear that he did not have any headaches for years until [the] last few months." March 2012 VA Headaches Examination Report. The examiner opined that due to the onset of the Veteran's headaches several months prior to his examination, they were not caused by or a result of his June 1986 motor vehicle examination, nor were they a continuation of the headaches he complained about during his active service in 1979.

The March 2012 VA examination report constitutes highly probative evidence that weighs against service connection for tension headaches. The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly opined that the Veteran's tension headaches do not relate to service.

The Board has considered the Veteran's statements regarding the etiology of his tension headaches and his belief they are due to his June 1986 accident. April 2011 Claim. Whether the Veteran's tension headaches relate to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau, 492 F. 3d at 1376-77; see also Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. The Veteran's statement that his tension headaches relate to service is not based on medical training and/or experience; consequently, it does not constitute competent evidence and is outweighed by the VA examiner's opinion, which was rendered by a medical professional. See Layno, 6 Vet. App. at 471.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for a stroke disorder is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for a left lateral thigh condition is denied.

Service connection for tension headaches is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


